Citation Nr: 1403604	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tuberculosis, claimed as purified protein derivative (PPD).

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for a bilateral knee disorder as secondary to bilateral flat feet.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a right hand disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to February 1982 and from May 1982 to December 1984.  The character of the Veteran's service from May 1982 to December 1984 has been found to be a bar to benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims on appeal.

In his January 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the Washington, D.C.  Thereafter, in a February 2012 communication, the Veteran indicated that he wished to withdraw his request for a Board hearing and requested that his case be considered on the evidence of record.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).

Additionally, while the RO had characterized the Veteran's claim for service connection for PTSD as entitlement to service connection for PTSD only, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims processing system reveals VA treatment records dated through April 2012, which were not considered in the April 2010 supplemental statement of the case (SSOC).  The Veteran's representative waived initial agency of original jurisdiction (AOJ) review of this evidence in January 2014.  As initial AOJ consideration of this evidence has been waived, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304 (2013). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tuberculosis is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran does not have currently diagnosed tuberculosis.






CONCLUSION OF LAW

The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim decided herein, a letter dated in December 2008 fully satisfied the duty to notify provisions as to the claim for service connection for PPD.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.   

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment and personnel records, VA treatment records and various private treatment records.  The Board notes that the Veteran identified various providers as having treated him for tuberculosis in a December 2008 Authorization and Consent to Release Information to the VA; however, such identified records are contained in his service treatment records.  

The Board further notes that the Veteran reported in a February 2012 VA treatment note that he had applied for Social Security Administration (SSA) benefits.  The basis of such an application, or its outcome, is not clear from the record.  However, such records could not substantiate the instant claim, as the clinical evidence has repeatedly indicated that the Veteran did not suffer from tuberculosis.  In addition, the Veteran has not alleged suffering from tuberculosis during the course of the appeal.  Therefore, it is not necessary to request records from SSA with regards to these claims. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  Finally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

With regards to the claim for service connection for tuberculosis, the Board finds that a VA examination with nexus opinion is not necessary.  Significantly, the Veteran does not have a current diagnosis of tuberculosis or any clinical report or documentation of symptoms indicative of a claimed disability.  Moreover, the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.  Therefore, as there is no evidence of a current diagnosis related to the claimed disability, the Board finds that an examination and opinion is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Service Connection

As indicated in the Introduction, the Veteran had honorable active duty service from February 1979 to February 1982.  An August 2009 administrative decision determined that the character of the Veteran's period of service from May 1982 to December 1984 was a bar to VA benefits.  Thus, the Veteran's first period of service is the only active duty service that will be considered for VA compensation purposes.

A.  Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In a recent decision, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that active tuberculosis is listed as a chronic disease under 38 C.F.R.   §§ 3.307(a), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

B.  Tuberculosis

The Veteran contends that that service connection for tuberculosis is warranted as he had a positive PPD test during service.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Service treatment records document that the Veteran had a reactive PPD of 10mm in February 1982 and that he subsequently took isoniazid (INH) for approximately two months.  He stopped this medication when he was discharged from duty and was reworked as an untreated convertor in May 1982.  In December 1984, the Veteran was noted to have no signs or symptoms of tuberculosis disease.

Post-service treatment records were negative for complaints, treatments or diagnoses related to tuberculosis.  Tuberculosis or tuberculosis exposure was repeatedly denied by the Veteran, including in May 2009, September 2010, June 2010 January 2012 and February 2012.  No signs or symptoms of tuberculosis were found on multiple screenings, including those conducted in June 2011 and January 2012. 

The medical evidence of record simply does not corroborate the Veteran's assertions as to experiencing tuberculosis-as he asserts in connection with this claim-and there is otherwise no competent, persuasive evidence that he has, or at any time pertinent to this appeal has had, such a disability.  

Here, the Veteran filed the instant claim for service connection in November 2008.  As such, no evidence supports a finding of tuberculosis at any time frame pertinent to this appeal.  Thus, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, tuberculosis and neither the Veteran nor his representative has presented or identified any such evidence or opinion.

Thus, without a medical evidence of a current disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Rather, the evidence indicates no more than the Veteran's own, unsubstantiated reports of tuberculosis.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the ones here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose tuberculosis, to render a diagnosis as to such a current disability or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

For all the foregoing reasons, the Board finds that service connection for tuberculosis is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tuberculosis, claimed as PPD, is denied.




REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

First, the Board finds that a remand is necessary in order to obtain outstanding SSA records.  As discussed above, the Veteran has reported that he applied for SSA benefits, although the outcome and basis of this application is not clear from the record.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, on remand, all reasonable attempts should be made to obtain such records.  

Pertaining to the Veteran's claims for service connection, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed flat foot disorder, acquired psychiatric disorder and right hand disorder.

With regards to the claimed right hand disorder, the Veteran's service treatment records document an injury to his right thumb and fingers after sustaining a blow to the hand in July 1979, resulting in an impression of probable pressure to the nerve secondary to trauma.  Post-service treatment records document complaints of right hand pain and an impression of moderately severe focal neuropathy of the right medical nerve at the carpal tunnel.  Therefore, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed right hand disorder.   

With regards to the claim for service connection for flat feet, the Veteran has reported having trouble with his flat feet for his "whole life" in an April 2008 VA podiatry treatment note.  He has also asserted that his flat feet were worsened by service and that his current bilateral knee disorders developed as a result of his flat feet.  In this regard, it is unclear whether the Veteran's bilateral pes planus is considered a congenital or developmental defect or disease.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). Therefore, as to the Veteran's bilateral pes planus, the examiner is requested to offer an opinion regarding: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  In addition, if the Veteran's bilateral pes planus is determined to have been worsened by a superimposed disease or injury or aggravated by service, the examiner should determine whether the Veteran's bilateral knee disorders were caused or aggravated by his bilateral pes planus.

With regards to the Veteran's claim for an acquired psychiatric disorder, the Board notes the February 2010 opinion from the Veteran's treating VA certified registered nurse practitioner (CRNP), which stated that the Veteran "developed PTSD symptoms" during service.  However, as the Veteran did not serve in combat and his reported non-combat stressors have not been verified, this opinion cannot substantiate the claim for service connection.  In addition, the Veteran has been diagnosed with other psychiatric disorders during the appellate period, including depression, which have not been addressed in an etiological opinion.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  An etiological opinion addressing all diagnosed acquired psychiatric disorders, other than PTSD, should be obtained on remand.  

The Board notes that the Veteran's VA treatment notes suggested that he had received some counseling through VA Vocational Rehabilitation, although it is not clear whether the Veteran underwent additional training or education.  However, the Veteran's VA Counseling, Evaluation and Rehabilitation Folder is not contained in the claims file.  On remand, these records should be associated with the claims file.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  On remand, such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Tuskegee VA Medical Center (VAMC) to include those dated from April 2012 to the present.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Associate the Veteran's VA Counseling, Evaluation and Rehabilitation Folder with the Veteran's VA claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Following the completion of the above-listed development and the receipt of any additional records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed right hand disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all diagnoses related to the Veteran's right hand.  The examiner should identify all such disorders that have been present at any time since November 2008.

(b)  For each diagnosed disorder of the right hand, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during the Veteran's period of honorable active duty service from February 1979 to February 1982; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the July 1979 thumb injury.

(c)  If arthritis is diagnosed, did such manifest to within one year of the Veteran's discharge from honorable active duty service (i.e., February 1983)?  If so, what were the manifestations?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5.  Following the completion of the above-listed development and the receipt of any additional records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed flat foot disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(a) With regard to the Veteran's flat feet, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b) If the Veteran's flat feet are considered a defect, was there any superimposed disease or injury in connection with the congenital defect?  

(c) If the examiner finds that the Veteran's flat feet are a disease, then is it at least as likely as not (50 percent or greater probability) that it was aggravated by his period of honorable active duty service from February 1979 to February 1982?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(d)  Is it at least as likely as not that the Veteran's claimed bilateral knee disorder was caused OR aggravated by his claimed flat feet?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6.  Following the completion of the above-listed development and the receipt of any additional records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all diagnoses related to the Veteran's acquired psychiatric disorder.  The examiner should identify all such disorders that have been present at any time since June 2008.

(b)  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of honorable active duty service from February 1979 to February 1982; or, was any such disorder caused by any incident or event that occurred during his period of service.

(c)  The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his February 1982  service discharge and, if so, to describe the manifestations. 

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


